Citation Nr: 0014087	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  97-29 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation for a left knee 
disorder in excess of 10 percent for the period from January 
27, 1997, to April 30, 1998. 

2.  Entitlement to restoration of a 10 percent disability 
rating for a left knee disorder.

3.  Entitlement to a disability evaluation for a left knee 
disorder in excess of 0 percent for the period from May 1, 
1998, to October 4, 1999.

4.  Entitlement to a disability evaluation for a left knee 
disorder in excess of 10 percent for the period from October 
5, 1999, to the present.

5.  Entitlement to an effective date earlier than October 5, 
1999, for the evaluation of 10 percent for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from July 1993 to January 
1997.

The instant appeal arose from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which granted a claim for 
service connection for residuals of a left knee internal 
derangement arthroplasty and assigned a 10 percent disability 
evaluation.  The disability evaluation was reduced to 0 
percent in a February 1998 rating decision, effective May 1, 
1998.  By rating decision dated in November 1999, the 
disability evaluation was increased to 10 percent, effective 
October 5, 1999.  Since this claim has not been withdrawn, an 
increased rating above 10 percent remains at issue on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits 
are awarded).  This case was previously remanded by the Board 
of Veterans' Appeals (Board) in August 1998.

In light of the United States Court of Appeals for Veterans 
Claims (Court) decision in Fenderson v. West, 12 Vet. App. 
119 (1999), discussed below, the Board has recharacterized 
the claims as stated on the cover page of this decision.  


FINDING OF FACT

Since January 27, 1997, the veteran's service-connected left 
knee disorder has been manifested by complaints of pain and 
instability with objective evidence of tenderness, full range 
of motion, and no more than slight instability. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for the service-
connected left knee disorder have been met for the period 
from May 1, 1998, to October 4, 1999.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5259 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected left knee disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5259 (1999).

3.  The appeals of the claims for restoration of a 10 percent 
disability rating for a left knee disorder and for an 
effective date earlier than October 5, 1999, for the 10 
percent evaluation are moot.  38 U.S.C.A. §§ 5110, 7104, 
7105(d) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.344(c), 
3.400, 20.101 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Increased rating claims

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims for increased ratings are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet. App. 78 
(1990).  That is, he has presented claims which are 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the veteran to develop facts in 
support of well-grounded claims.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A VA 
examination and radiological evaluation was performed 
pursuant to his claim for benefits.  Service medical records, 
a VA Gulf War examination, and private treatment records have 
been associated with the claims folder.  The Board concludes 
that no further development is warranted.  For these reasons, 
the Board finds that VA's duty to assist the appellant, 
38 U.S.C.A. § 5107(a) (West 1991), has been discharged.  
Furthermore, the undersigned finds that this case has been 
adequately developed for appellate purposes.  A disposition 
on the merits is now in order.

In evaluating the appellant's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

Entitlement to a disability evaluation for a left knee 
disorder in excess of 0 percent for the period from May 1, 
1998, to October 4, 1999

The Board has reviewed all the evidence of record, including 
service medical records, VA examination reports, private 
medical records, and written statements from the veteran and 
his representative.  The service medical records show 
complaints of pain, popping, swelling, and giving way in the 
left knee.  August 1995 magnetic resonance imaging (MRI) of 
the left knee showed a tear of the anterior cruciate ligament 
(ACL).  He underwent arthroscopic surgery in October 1995, 
and the preoperative diagnosis was traumatic chondromalacia 
of the medial femoral condyle with laxity of the ACL.  During 
his November 1996 separation examination he complained of 
occasional knee pain.

In October 1997 the veteran underwent a Gulf War registry 
examination.  Pursuant to the Board's August 1998 remand, the 
complete examination report was associated with the claims 
folder.  The left patella was painful medially, and the 
examiner found left knee pain secondary to trauma.  October 
1997 X-ray results were normal.  The diagnosis was 
chondromalacia patella of the left knee.  

In December 1997 the veteran underwent a VA examination 
pursuant to his claim for benefits.  He reported no 
improvement following his October 1995 surgery, and stated 
that the knee pain had increased.  He reported difficulty 
running.  The veteran was employed as a corrections officer 
in a Florida state prison.  The examiner noted that he walked 
about 80 yards, presumably 6 to 8 times or more per shift, 
and that he "has not been handicapped in performing those 
duties."  He had lost no time from work in the last 3 
months.  Range of motion in the left knee was found to be 
"fully normal", left knee ligaments were "quite stable and 
tight", and the patella was nontender.

In a February 1998 written statement, the veteran reported 
that he had significant pain and instability in the knee.  He 
further reported that as a result of these symptoms he was 
unable to squat during the December 1997 VA examination.

October 1999 private treatment records noted current symptoms 
were giving way, a sensation of weakness, intermittent 
catching, an inability to squat, and increased pain climbing 
stairs.  X-rays of the left knee were again normal, but an 
MRI indicated that the integrity of the ACL was suspect.  
Examination of the left knee revealed "ant lat and med 
soreness; full extension; MFC tender; drawer 3+; lachman 3+; 
full ROM."  Following a review of the MRI results, the 
diagnosis was "[t]orn ACL left knee with tendinitis of 
MCL."

The left knee was evaluated as 10 percent disabling under 
Diagnostic Code 5257 for impairment of the knee manifested by 
recurrent subluxation or lateral instability from January 27, 
1997, to April 30, 1998.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999).  From May 1, 1998, to October 4, 1999, it was 
rated as 0 percent disabling, and the rating was increased to 
its current 10 percent evaluation effective October 5, 1999, 
under Diagnostic Code 5299-5259 as analogous to removal of 
semilunar cartilage.  38 C.F.R. § 4.20, 4.71a, Diagnostic 
Code 5259 (1999).  The Board will first address whether a 
rating in excess of 0 percent is warranted for the period 
from May 1, 1998, to October 4, 1999.

Diagnostic Code 5257 provides a 10 percent rating for slight 
symptoms, a 20 percent rating for moderate symptoms, and a 30 
percent rating for severe symptoms associated with impairment 
of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  
Diagnostic Code 5259 provides for a sole 10 percent rating 
for symptomatic status post removal of semilunar cartilage.  
38 C.F.R. § 4.71a, Diagnostic Code 5259 (1999). 

The Board finds that a 10 percent rating is warranted for the 
period from May 1, 1998, to October 4, 1999, under Diagnostic 
Code 5259.  A review of the evidence shows that the veteran 
has consistently complained of left knee problems.  The 
evidence dated prior to May 1, 1998, shows that the veteran 
had undergone left knee surgery and that he had reported pain 
and discomfort since that time.  The October 1997 VA Gulf War 
examination diagnosed chondromalacia patella.  The 
manifestations of this disorder were noted to be pain, 
particularly in the medial area.  During the December 1997 VA 
examination, he reported increased pain and difficulty 
running.

Subsequent to October 4, 1999, that is, beginning October 5, 
1999, the medical evidence shows that the veteran has a torn 
ACL and tendinitis of the MCL.  The Board notes that there is 
minimal evidence for the period in question, May 1, 1998, to 
October 4, 1999.  However, the available evidence does 
include the veteran's statements that he continued to have 
left knee pain over this period.  Given that the medical 
findings shortly before and immediately after the period in 
question showed left knee symptomatology analogous to removal 
of semilunar cartilage, namely pain in the medial area and 
positive findings on an MRI, the Board finds that a 10 
percent rating is warranted for the period from May 1, 1998, 
to October 4, 1999.

Entitlement to a disability evaluation for a left knee 
disorder in excess of 10 percent

In light of the grant of an increased rating, to 10 percent, 
above, the Board notes that the veteran's left knee is now 
rated 10 percent disabling for the entire appeal period.  
Therefore, the Board will next address whether a rating in 
excess of 10 percent is warranted for any time during this 
appeal.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The Board notes that it has recharacterized the issues on 
appeal in order to comply with Fenderson.  As in Fenderson, 
the RO in this case misidentified the issues on appeal as 
claims for increased disability ratings, rather than as a 
disagreement with the original rating award for this 
condition.  However, the RO's statement of the case (SOC) and 
the subsequent supplemental statements of the case provided 
the veteran with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of an initial disability evaluation for this 
condition and subsequent disability evaluations.  In 
addition, the veteran's pleadings herein clearly indicate 
that he is aware that his appeal involves the RO's assignment 
of an initial disability evaluation.  Consequently, the Board 
sees no prejudice to the veteran in recharacterizing the 
issues on appeal to properly reflect the veteran's 
disagreement with the initial disability evaluation assigned 
to his service-connected left knee disorder.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence dating from the time 
of the original claim and has determined that at no time from 
that time to the present has the evidence supported a rating 
in excess of 10 percent for the knee.  Fenderson, 12 Vet. 
App. at 126.  The Board does not find that the evidence 
supports a rating in excess of the currently assigned 10 
percent disability rating under Diagnostic Code 5299-5259.  
As noted above, 10 percent is the maximum rating allowed 
under the rating schedule for this disorder.  

Further, the Board does not find that the evidence supports a 
rating in excess of the currently assigned 10 percent 
disability rating under Diagnostic Code 5257.  The October 
and December 1997 VA examinations found no subluxation or 
instability.  Although the October 1999 private medical 
evidence shows findings consistent with instability, a 
separate rating is not warranted for instability as his 
symptoms have already been evaluated under Diagnostic Code 
5299-5259.  38 C.F.R. § 4.14 (1999).  When the available 
evidence is viewed in its entirety, there is no evidence of 
moderate instability or lateral subluxation which is needed 
to satisfy the criteria for a 20 percent evaluation under 
this Diagnostic Code.

The Board has considered the application of other Diagnostic 
Codes.  Separate ratings can be granted based on limitation 
of motion apart from a rating based on Diagnostic Code 5257 
for instability.  VAOPGCPREC 23-97.  Where limitation of 
motion of a major joint like the knee is noncompensable under 
the applicable Diagnostic Codes for limitation of motion and 
arthritis is confirmed by X-ray, "a rating of 10 pct is for 
application for each such major joint . . . affected by 
limitation of motion."  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1999).  Arthritis has not been found on X-ray.  Given 
this fact, the Board finds that the knee should not be 
separately rated 10 percent disabling for limitation of 
motion with arthritis substantiated by X-ray findings.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999).  

Ratings for limitation of extension of the leg range from 0 
to 50 percent based upon the degree to which extension is 
limited.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  
For the lowest, noncompensable, rating under Diagnostic Code 
5261, extension of the knee must be limited to 5 degrees.  
For a compensable, or 10 percent, evaluation extension of the 
knee must be limited to 10 degrees.  The medical evidence of 
record shows that the veteran has essentially full range of 
motion of the knee.  As the recent evidence does not show 
that veteran's extension of the knee is limited, a 
compensable rating is not warranted under Diagnostic Code 
5261.

Ratings for limitation of flexion of the leg range from 0 to 
30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).  
Again, those ratings are based on the degree to which flexion 
is limited.  For the lowest, noncompensable, rating under 
Diagnostic Code 5260, flexion of the knee must be limited to 
60.  The medical evidence reveals that the veteran's range of 
motion of the knee is full.  Therefore, a compensable rating 
is not warranted under Diagnostic Code 5260.

The Board has also considered the application of other 
Diagnostic Codes referable to the knee.  As there was no 
evidence of ankylosis of the knee, Diagnostic Code 5256 is 
not for application.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(1998).  Likewise, there is no medical evidence of dislocated 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum, as residuals of the service-connected left 
knee injury.  Thus, Diagnostic Codes 5258, 5262, and 5263 are 
not for application.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"[p]ain on movement, swelling, deformity, or atrophy on 
disuse" in addition to "[i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, an increased rating is not warranted on the basis of 
these regulations.  

The evidence of record shows that the primary symptoms of the 
veteran's knee disability are pain, tenderness, and 
instability.  For these symptoms, the veteran is currently in 
receipt of a 10 percent evaluation.  The medical evidence 
does not show swelling, deformity, or atrophy.  Although he 
reported that he had trouble squatting, running, and climbing 
stairs, the only pain noted on examination was on palpation.  
Thus, the Board concludes that there is not pain which 
warrants an increased rating under on 38 C.F.R. §§ 4.40, 
4.45, or 4.59.  The medical findings show that he is able to 
perform his job despite his knee problems.  Finally, the 
available records do not show any significant left knee 
treatment since service.  For these reasons, a higher 
evaluation is not warranted based on 38 C.F.R. §§ 4.40, 4.45, 
or 4.59.

The Board notes that the veteran is currently assigned the 
maximum rating under the rating schedule for Diagnostic Code 
5259.  Thus, the Board has considered referral of the 
veteran's case to the Under Secretary for Benefits or 
Director of the Compensation and Pension Service, for 
consideration of an extraschedular evaluation.  Brannon v. 
West, 12 Vet. App. 32 (1998); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  However, under the facts here presented, 
the Board finds that such referral is not warranted.  No 
evidence has been presented to show that his disability 
picture is such that it would produce impairment of earning 
capacity beyond that reflected in the VA rating schedule, or 
would affect earning capacity in ways not already 
contemplated by the schedule.  The Board notes that the 
record shows that the veteran is currently employed as a 
corrections officer, a job he has held for several years, and 
that there is no indication that he has lost time from 
employment due to his service-connected left knee disability.  
In the absence of any such evidence, referral under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See VAOPGCPREC 6-96.

Accordingly, the Board finds that a higher evaluation than 10 
percent is not warranted for the left knee under the 
regulations.

Claims for restoration of a 10 percent disability rating for 
the left knee disorder and for an effective date earlier than 
October 5, 1999, for the 10 percent evaluation

The RO reduced the left knee disability evaluation from 10 to 
0 percent by a decision entered in February 1998, effective 
May 1, 1998.  38 C.F.R. § 3.344(c).  The Board has construed 
that a notice of disagreement (NOD) with regard to that 
decision was received at the RO in March 1998.  
Significantly, by rating decision dated in November 1999, the 
disability evaluation was increased to 10 percent, effective 
October 5, 1999.

Therefore, the restoration of the 10 percent disability 
evaluation would only be applicable for the time period from 
May 1, 1998, to October 4, 1999.  As an increased rating, to 
10 percent, has been granted, above, for that time period, no 
justiciable error of fact or law remains with respect to the 
restoration matter for which an appeal was initiated.  The 
restoration claim must therefore be dismissed as moot.  
38 U.S.C.A. §§ 7104, 7105(d) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.101 (1999).  The Board notes that the appeal 
as to the restoration claim was never perfected.  A SOC was 
never issued, and consequently a timely substantive appeal 
was not received.  However, the Board finds that a remand for 
the issuance of an SOC as regards the restoration issue is 
not warranted as that issue has been deemed moot.  Manlincon 
v. West, 12 Vet. App. 238 (1999). 

The RO assigned an effective date of October 5, 1999, for an 
increased rating, to 10 percent, for the left knee disorder 
by a decision entered in November 1999.  38 C.F.R. § 3.400.  
A timely NOD with regard to that decision was received at the 
RO later that month, and an SOC was issued to the veteran in 
February 2000.  The appeal was thereafter perfected when a 
timely substantive appeal was received at the RO later that 
same month.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (1999).

The veteran had previously been assigned a 10 percent 
disability evaluation for the period from January 27, 1997, 
to April 30, 1998.  Thus, the earliest effective date 
possible for the increase to 10 percent was May 1, 1998.  As 
discussed above, the Board has granted an increased rating, 
to 10 percent, for the period from May 1, 1998, to October 4, 
1999.

The grant of the increased rating for the period from May 1, 
1998, to October 4, 1999, has the effect of making the 10 
percent rating continuous from the earliest possible time, 
the day following his separation from active service, January 
27, 1997, to the present.  38 C.F.R. § 3.400 (1999).  As a 
consequence, no justiciable error of fact or law remains with 
respect to the earlier effective date matter for which an 
appeal was perfected.  The earlier effective date appeal must 
therefore be dismissed as moot.  38 U.S.C.A. §§ 7104, 7105(d) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.101 (1999).


ORDER

The claim for an increased rating for the service-connected 
left knee disorder for the period from May 1, 1998, to 
October 4, 1999, is granted, to 10 percent, subject to the 
laws and regulations governing the payment of monetary 
benefits.  The claim for an evaluation in excess of 10 
percent for the service-connected left knee disorder is 
denied.  The appeals of the claims for restoration of a 10 
percent disability rating for the left knee disorder and for 
an effective date earlier than October 5, 1999, for the 10 
percent evaluation are dismissed.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 



